Citation Nr: 1711932	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-40 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for myositis of the lumbar paravertebral muscles, traumatic, chronic (low back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1969 to February 1972. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This case was previously before the Board in February 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDING OF FACT

The Veteran's low back disability has been manifested by flexion limited to, at worst, 46 degrees; pain; weakness; and fatigability; and has not resulted in flexion limited to less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran was provided adequate notice.  He was mailed a letter in December 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2008 letter also provided him with the appropriate notice with respect to the disability rating and effective date elements of his claim.  

The Board also finds that the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service medical records are on file, VA Medical Center and private treatment notes have been obtained, Spanish language documents have been translated, and the Veteran has been afforded appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

It is not expected that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease or disability therefrom are sufficient.  Coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016). 

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2016).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2016).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016). 

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Analysis 

The Veteran has asserted that the symptoms of his low back disability are worse than those which are contemplated by the currently assigned ratings.  

At a December 2008 VA examination, the Veteran reported that he experienced worsening symptoms with pain lasting 3-4 hours per day, with a stabbing feeling and intensity rated at a 7 out of 10.  The Veteran also reported weekly flare-ups with pain rated at a 9 out of 10 in intensity, lasting several hours which were aggravated by bending forward, prolonged standing or ambulation, and alleviated only by medication pain killers.  The Veteran denied numbness, weakness, bladder complaints, bowel complaints, and erectile dysfunction.  The Veteran denied any surgical intervention for his back, and reported that he was not using a back brace.  The Veteran denied any history of falls, and was assessed as independent in self-care.  He also reported that the pain elicited no weakness or fatigue.  The Veteran reported that he did not require assistive devices for ambulation, but that he could only walk for 30-40 minutes at a time. 

Upon physical examination, the Veteran was noted to have a normal gait.  Palpation of the Veteran's lumbar spine was positive for spasm.  There was no ankylosis, deformities, or intervertebral disc syndrome (IVDS).  Thoracolumbar spine range of motion measurements were: forward flexion to 90 degrees, with pain at 40 degrees; extension to 30 degrees, with pain at 20 degrees; left lateral flexion to 30 degrees; right lateral flexion to 30 degrees with pain at 20 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 30 degrees with pain at 20 degrees.  There was no additional functional impairment upon repetition.  Sensory examination, motor examination, and deep tendon reflexes were normal.  Lasegue's sign was negative.  The examiner confirmed the diagnosis of lumbar strain and myositis.    

VA medical treatment records from June 2010 showed that the Veteran reported chronic low back pain and cervical pains, mildly alleviated by physical therapy in the past.  He also complained of pain worsening after standing for extended periods of time.  The Veteran and his family stated that the pain was continuous, and he rated the pain as 4 out of 10 and claimed it was worsened by movement.  

At an October 2011 private medical examination, the Veteran's vertebrate was found to be well aligned, with disc desiccation and spondylosis through the spine, concentric bulging of the L4-5 disc, and no disc herniation.  Degenerative changes of the endplates of the vertebral bodies at L4-5 and L5-S1 levels were found.  There was also a finding of moderate neural foraminal stenosis at the L4-5 level and right neural foramen stenosis at the L5-S1 level. 

An April 2013 VA treatment record with imaging study, showed that the examiner opined that there were multilevel degenerative changes of the lumbar spine, L5-S1 disc bulge and bilateral facet arthropathy with moderate right neural foraminal narrowing.  Evidence was also found of a paravertebral muscle spasm and spondylosis of the included lower thoracic and lumbar spine. 

Upon physical imaging being conducted at a private medical facility in November 2014, degenerative changes of the lumbosacral spine continued to be shown, with posterior disc abnormalities at L4-5 and L5-S1 resulting in nerve impingement.  X-rays of the lumbar spine revealed arthritis.  At this point, a spine surgical consultation was recommended by the examiner to alleviate pain.  

At an April 2015 VA examination, the Veteran reported multiple flare-ups of the thoracolumbar spine while bending and walking for prolonged periods of time, increases in pain and intensity and that at the end of the day, he is overly stiff with more pain.  He also reported sharp and aching pains, some of which radiated to his calves and feet with associated numbness of the first two toes.  The Veteran reported difficulty in doing day-to-day tasks such as putting on undergarments, socks, and shoes.  He reported that he was able to walk but must do so slowly without walking for too long. Thoracolumbar spine range of motion measurements were: forward flexion to 45 degrees; extension to 15 degrees; left lateral flexion to 20 degrees; right lateral flexion to 20 degrees; left lateral rotation to 20 degrees; and right lateral rotation to 20 degrees.  There was objective evidence of lumbar paravertebral muscle tenderness, moderate to severe, related to his lumbar myositis.  There was no guarding, muscle spasm, or ankylosis found during the examination.  The examiner reported that he could not opine as to functional limitation due to pain, weakness, or fatigability without mere speculation as it needed to be documented during a flare-up.  There was no evidence of other neurologic abnormalities such as bowel or bladder problems or IVDS.  The Veteran did, however, report occasional use of a brace as an assistive device for short periods when his back pain was more intense. The examiner again confirmed the diagnosis of lumbar strain and myositis. 

At a March 2016 VA examination, the Veteran complained of constant left, lower back pain which radiated toward his left lower extremity and bilateral plantar foot numbness.  The Veteran additionally reported being unable to run or be in an upright standing position for any prolonged period of time.  Upon examination, there was no evidence found of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  Thoracolumbar spine range of motion measurements were: forward flexion to 60 degrees; extension to 20 degrees; right lateral flexion to 15 degrees; left lateral flexion to 10 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 20 degrees.  There was evidence found of localized tenderness or pain on palpation of the left lumbar paravertebral muscle.  The Veteran reported that he continued to use a brace as an assistive device; however, he now used it on a regular basis due to his chronic low back pain. 

The Veteran was able to perform repetitive use testing with at least three repetitions, which showed a finding of functional loss after three repetitions.  After three repetitions, the thoracolumbar spine range of measurements were: flexion to 46 degrees; extension to 10 degrees; right lateral flexion to 10 degrees; left lateral flexion to 10 degrees; right lateral rotation to 18 degrees; and left lateral rotation to 15 degrees.  After the repetitive use testing, there was evidence of guarding. There continued to be no evidence of ankylosis or muscle spasm and gait was normal. There was no muscle atrophy, or radicular pain.  The examiner reported that he could not opine on functional limitation without mere speculation because the Veteran was not seen during a flare up.  

Further review of the record shows that the Veteran receives treatment at the VA Medical Center and from private providers for various disabilities, to include the low back disability.  A review of the treatment notes of record show that the Veteran generally reports pain and use of medication for treatment.  On several occasions, the Veteran reported to his treatment providers that he was having increased back pain and flare ups.  However, there is no evidence of record in the treatment notes indicating that the Veteran has limitation of motion that is more severe than that noted in the various VA examination reports of record, even during times of flare-ups.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his low back disability.  There is no evidence of record that the Veteran had thoracolumbar spine flexion limited to less than 30 degrees or that he had favorable ankylosis of the entire thoracolumbar spine.  In fact, the Veteran's flexion was limited to, at worst, 46 degrees.  Further, there was no evidence of abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Therefore, the Board finds that a rating in excess of 20 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016). 

The Board notes that the additional limitation the Veteran experienced due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  38 C.F.R. § 4.40, 4.45 (2016).  There is no other evidence showing that he has more limitation of motion than that found at the VA examinations.  While the examiner declined to opine on functional loss as the test was not conducted during a flare-up, the Board notes that while the Veteran frequently reported frequent and intense flare ups, and made many visits to treatment providers concerning his low back disability, there is no indication from the treatment notes of record that he has functional limitation worse than that reported at his VA examinations during a flare-up.  With consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for functional impairment of the thoracolumbar spine. 

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease (DDD) based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experiences incapacitating episode requiring medically prescribed bed rest.  He specifically denied incapacitating episodes at VA examinations of record.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2016). 

The Board acknowledges that the Veteran has lower extremity neurological impairment as a result of his low back disability.  However, the Veteran is in receipt of separate, compensable ratings for those disabilities and the ratings are not currently before the Board on appeal.  Therefore, those ratings will not be discussed in this decision.   

Consideration has been given to assigning staged ratings. However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016). 

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record at hand shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the low back disability is in excess of that contemplated by the assigned ratings, even when considered in conjunction with his other service-connected disabilities.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for those higher ratings.  The evidence does not show frequent hospitalization beyond that anticipated by the assigned rating.  Further, the evidence does not show that the Veteran's low back disability causes marked interference with employment.  Thus, referral for extra-schedular consideration is not in order.  


ORDER

Entitlement to a rating in excess of 20 percent for a low back disability is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


